Citation Nr: 1037551	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  98-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a schizophrenic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The appellant had service with the Army Reserve from June 1978 to 
July 1981.  She was on active duty for training (ACDUTRA) from 
June 22, 1978 to July 8, 1978.  She did not serve on active duty.

The case comes before the Board of Veterans' Appeals (Board) from 
an October 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.  In July 2005 and March 2009, the Board remanded 
this case for additional development; it is again before the 
Board for further appellate review.  

The Board notes that, in an August 1998 correspondence, the 
appellant requested a hearing before a hearing officer, and thus, 
the hearing was scheduled for April 22, 2004.  However, the 
record contains evidence showing the appellant canceled the 
scheduled hearing, as per an April 2004 correspondence.  As the 
record does not contain further indication that the appellant or 
her representative requested that the hearing be rescheduled, the 
Board deems the appellant's August 1998 request for a hearing 
withdrawn.  38 C.F.R. § 20.704(e) (2009).  

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the 
instant case, while treatment records reflect psychiatric 
diagnoses in addition to a schizophrenic disorder, the case was 
remanded in July 2005 in part to afford the appellant an 
examination so as to determine all present psychiatric diagnoses.  
After a review of the record, an interview with the appellant, 
and a mental status examination, the examiner diagnosed 
schizophrenia, chronic, undifferentiated type.  He further 
indicated that no other mental disorder was found on examination.  
Therefore, as there is no objective evidence of a diagnosed 
acquired psychiatric disorder other than a schizophrenic 
disorder, Clemons is not for application.


FINDING OF FACT

The appellant's schizophrenic disorder existed prior to her 
period of ACDUTRA, and did not undergo a permanent increase in 
disability during such service.


CONCLUSION OF LAW

The appellant's pre-existing schizophrenic disorder was not 
aggravated during her period of ACDUTRA.  38 U.S.C.A. §§ 1101, 
1111, 1131, 1153, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.306, 3.307 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In this case, the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter(s) sent to the appellant 
in July 2003, April 2008, and April 2009 that fully addressed all 
notice elements.  These letters informed the appellant of what 
evidence was required to substantiate the claim and of her and 
VA's respective duties for obtaining evidence.  The April 2008 
letter also informed her of the information and evidence 
necessary to establish a disability rating and an effective date 
in accordance with Dingess, supra.

The Board finds that the appellant has also been entitled to 
proper subsequent VA process after these letters were sent.  Not 
only has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and given 
ample time to respond, but the AOJ also readjudicated the case by 
way of a June 2010 supplemental statement of the case, which was 
issued after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, records from the 
Social Security Administration (SSA), and lay statements have 
been associated with the record.  The appellant has not 
identified any additional, outstanding records that have not been 
requested or obtained.    

Additionally, the appellant has been provided VA examinations in 
August 1997 and May 2008, and an opinion was obtained in June 
2009 in order to adjudicate her service connection claim.  
Additionally, the May 2008/June 2009 VA examiner offered an 
opinion regarding the etiology of the appellant's schizophrenic 
disorder, which was based upon both a medical evaluation of the 
appellant, and an accurate understanding of her medical history 
based upon review of her claims file and an interview with her.  
Therefore, the Board finds it is supported by an adequate 
foundation.  Accordingly, the Board finds that such examination 
and opinion are adequate for resolution of this case.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its July 
2005 and March 2009 remands.  In July 2005, the AOJ was 
instructed to obtain outstanding treatment records and SSA 
records; verify the appellant's dates of service; and provide her 
with a VA examination.  In March 2009, the AOJ was instructed to 
determine the appellant's dates of service in the Army Reserve 
and return the appellant's claims folder to the VA examiner who 
conducted the May 2008 examination to render an opinion as to 
whether her schizophrenia pre-existed service and was aggravated 
while on active duty.  As all of the ordered development was 
completed as directed, the Board finds that the AOJ substantially 
complies with the July 2005 and March 2009 remand instructions 
such that no further action is necessary in this regard.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).  VA has satisfied its duty to inform and assist the 
appellant at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceeding.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of her claim.

II.  Analysis 

Preliminarily, the Board notes that the appellant is not 
considered a 'Veteran' for VA purposes in this case.  The term 
'Veteran' is defined, in relevant part, as 'a person who served 
in the active military, naval, or air service....'  38 U.S.C.A. 
§ 101(2); see also 38 C.F.R. § 3.1(d).  The term 'active 
military, naval, or air service' includes active duty, any period 
of ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  In this case, the appellant's service records do not 
show that she ever served on active duty.  Instead, she served in 
the Army Reserve and had 17 days of ACDUTRA.  In addition, the 
Board observes that the appellant does not have any service-
connected disabilities.  As such, she has not established that 
she became disabled from a disease or injury incurred or 
aggravated in line of duty during ACDUTRA or that she became 
disabled from an injury incurred or aggravated in line of duty 
during INACDUTRA.  Therefore, the appellant's period of ACDUTRA 
would not qualify as a period of 'active military, naval, or air 
service.'  38 U.S.C.A. § 101(24); McManaway v. West, 13 Vet. App. 
60, 67 (1990) (vacated on other grounds sub nom.  McManaway v. 
Gober, 4 Fed. Appx. 821 (Fed. Cir. January 22, 2001), citing 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that, 
'if a claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and the claimant does not achieve Veteran status for purposes of 
that claim.'  See also Biggins v. Derwinski, 1 Vet. App. 474, 479 
(1991) (Steinberg, J., concurring).  Therefore, the appellant is 
not a 'Veteran,' for VA purposes and cannot be afforded the 
evidentiary presumptions offered to assist 'Veterans' with their 
claims.  

In this regard, the Board notes that presumptive periods for 
service connection do not apply to ACDUTRA or INACDUTRA.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Paulson v. Brown, 7 
Vet. App. 466, 470-71 (1995) (noting that the Board did not err 
in not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that period).  
Thus, service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
active duty or ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA, but the appellant, as relevant to her 
claim for service connection for a schizophrenic disorder, which 
she claims was aggravated during a period of ACDTURA, is not 
entitled to the application of the presumption of soundness or 
the presumption of aggravation.  38 U.S.C.A. 
§§ 101(24), 106, 1110.

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  In order to 
prevail in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or injury in 
service, established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that her schizophrenia began during basic 
training for the Army Reserves in 1978.  

The appellant's entrance Reports of Medical History and 
Examination do not show any treatment for or history of a 
psychological disorder.  A July 1978 service treatment record 
shows that the appellant was seen because, the previous day, she 
had an angry emotional outburst, ran out of the mess hall and 
kicked a helmet.  She stated that she had bottled up her feelings 
but felt better and was working better in the unit.  Upon 
examination, she was alert and oriented times three, with no 
evidence of a thought disorder and was able to express herself 
well and demonstrated insight.  She was slightly anxious.  The 
assessment was difficulty adjusting to basic training.  

A private medical Hospital Summary shows that the appellant was 
admitted to the hospital on March 27, 1980 and released on May 8, 
1980.  The record shows that she was diagnosed with 
schizophrenia, undifferentiated type.  It was noted that she 
reported that the onset of the illness was three years prior when 
she made a suicide attempt in Oregon.  She was discharged due to 
an issue with her insurance.  

Private medical records beginning in 1985 show ongoing treatment 
for the appellant's schizophrenia.

A March 1997 letter from P.N., M.D., reflects his opinion that 
the appellant had been emotionally imbalanced since 1978 during 
military training in Fort Jackson.  He noted that in 1979 she was 
admitted to a clinic on an emergency basis and that she had 
continued treatment with a colleague but that he had been 
treating her since 1980.  

An August 1997 VA examination report shows that the appellant 
indicated that she had a nervous reaction or outburst while in 
basic training, and that she was seen by a psychiatrist who gave 
her pills.  The VA examiner noted that she had a very chronic 
schizophrenic disorder, but that since her service treatment 
records were not part of the claims file, the examiner could not 
comment on that period of time.  

A February 1999 letter from P.N., M.D. shows that he again 
indicated that the appellant had been emotionally ill since her 
time in service in 1978.  His professional opinion was that the 
appellant had turned chronic in her condition.  The onset of the 
active psychotic crisis was in 1980 as a reactivation of settled 
psychopathology, evidenced during her active military service.  

The appellant submitted lay statements from her sister and a 
fellow member of the Army Reserves who both stated that they were 
in basic training with her and that they noted that she struggled 
emotionally.  They indicated that she needed help in completing 
her daily tasks.

In an April 2006 letter from P.N., M.D., he noted that the 
appellant had been under his professional psychiatric treatment 
for the previous 26 years.  He stated that he wanted to sustain 
his professional opinion that the onset of the appellant's 
disorder was while in active duty in Fort Jackson during military 
training.  

A May 2008 VA Social Work/Field Survey report reflects the 
Summary and Conclusion that the appellant had a mental condition 
since military training in the Unites Stated Army Reserve in 1978 
during basic training.  The examiner opined that the appellant 
never adjusted to civilian life after military training and had 
been under medical care for her mental condition since 1979.  She 
had been hospitalized in psychiatric wards six times since 1979 
and tried to commit suicide three times.  

A May 2008 VA mental disorders examination report shows that the 
examiner opined that the appellant's neuropsychiatric condition 
had been aggravated by service.  The appellant reported that she 
experienced severe stress during her basic training evidenced by 
insomnia, lack of concentration, the inability to walk or eat, 
paranoia and auditory hallucinations.  She received counseling 
and treatment by a psychiatrist during basic training who 
recommended to her drill sergeant to be easy on her and 
recommended that her peers help her with her tasks.  The examiner 
concluded there was evidence of psychiatric complaints, findings, 
and treatment prior to the military service, as the appellant had 
a parasuicidal episode in 1977 by cutting her wrists.  The 
examiner also noted that there was evidence of psychiatric 
complaints, findings, and treatment during the military service; 
while in basic training, she had a psychotic breakdown.  She was 
hospitalized in an institution in 1979 for the first time.  
Finally, the examiner noted that there was evidence of 
psychiatric complaints, findings, and treatment since 1980 until 
the present with a private psychiatrist, and the she has had 
multiple psychiatric hospitalizations due to psychotic 
decompensation.  The diagnosis was chronic schizophrenia, 
undifferentiated type. 

A June 2009 VA medical opinion, offered by the May 2008 VA 
examiner, shows that the examiner found that the appellant's 
psychiatric disorder did not begin during her ACDUTRA, since the 
appellant had an episode of parasuicidal behavior in 1977 by 
cutting her wrists.  The examiner opined that the appellant's 
psychiatric disorder pre-existed her period of ACDUTRA, and that 
it was aggravated by ACDUTRA.  However, the examiner also opined 
that her psychiatric disorder was not aggravated beyond the 
natural progression of the disease.  The examiner provided the 
rationale that there was evidence of psychiatric complaints, 
findings, and treatment prior to her military service, and that 
the appellant had an episode of parasuicidal behavior in 1977 by 
cutting her wrists.  Also, there was evidence of psychiatric 
complaints, findings and treatment during her military service.  
While in basic training, in 1978, the appellant had a psychotic 
breakdown and was hospitalized in a psychiatric institution for 
the first time in 1979.  The examiner also noted that there was 
evidence of psychiatric complaints, findings and treatment since 
1980 until the present with a private psychiatrist.  She 
indicated that the appellant had multiple psychiatric 
hospitalizations due to psychotic decompensation.  The examiner 
noted that the course of schizophrenia was characterized by 
periods of exacerbations and partial remission of symptoms, but a 
return to full premorbid functioning is not common and psychotic 
symptoms become more prominent during the course of the illness. 

The Board finds that, based upon the evidence of record, the 
appellant's schizophrenia pre-existed her relatively short period 
of ACDUTRA.  The record contains several opinions that the 
appellant's psychiatric disorder began during her ACDUTRA; 
however, it is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Letters from the appellant's private 
psychiatrist, dated in March 1997, February 1999, and April 2006, 
and the May 2008 VA Social Work/Field Survey all provide the 
opinion that her schizophrenia began during her period of 
ACDUTRA.  However, none of these opinions discuss the appellant's 
suicide attempt, which, by her own reports, occurred prior to her 
joining the Army Reserve.  The Board notes that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it unsupported by 
medical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993). 
See also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions of 
medical professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
Without a discussion of this relevant evidence, the Board finds 
that these opinions do not have probative value in evaluating 
whether the appellant's schizophrenia pre-existed her ACDUTRA.  
On the other hand, the VA examiner who provided the May 2008 
examination and the June 2009 opinion discussed her pre-service 
suicide attempt in rendering the opinion that the appellant's 
schizophrenia pre-existed service.  As such, the Board finds that 
the preponderance of the evidence reflects that the appellant's 
schizophrenia was present when she went on ACDUTRA.

The Board also finds that the appellant's schizophrenia was not 
aggravated beyond the natural progression of the disease while on 
ACDUTRA.  In the June 2009 opinion, the VA examiner opined that, 
after reviewing all of the evidence of record, the appellant's 
schizophrenia was aggravated during ACDUTRA, but not beyond the 
natural progression of her illness.  Without evidence that the 
appellant's schizophrenia was incurred in or aggravated by her 
ACDUTRA, service connection for her schizophrenia cannot be 
granted.  38 C.F.R. § 3.306.  

The appellant has submitted her own lay statements and those of 
her sister and a fellow Army Reserve member who indicated that 
she struggled emotionally while in basic training.  The fact that 
the appellant had emotional difficulties while in the Army 
Reserve is established in the record, and has been considered.  

To the extent that the appellant and her sister have contended 
that her schizophrenic disorder is related to her military 
service, the Board observes that lay witnesses are competent to 
provide testimony or statements relating to symptoms or facts of 
events that the lay witness observed and is within the realm of 
his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).   Lay evidence may also be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).   However, "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and mere conclusory generalized lay statement that service 
event or illness caused the claimant's current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the appellant's schizophrenic 
disorder and any instance of her military service to be complex 
in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   Additionally, in a 
single-judge Memorandum Decision issued by the Court, it was 
noted that "in the absence of any medical evidence, the record 
must provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the appellant 
suffered from an event, injury or disease in service."  
Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. 
May 10, 2010).  While the Board recognizes that such single judge 
decisions carry no precedential weight, they may be relied upon 
for any persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the appellant and her sister are competent to 
describe her psychiatric symptoms, the Board accords their 
statements regarding the etiology of the appellant's 
schizophrenic disorder little probative value as they are not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the appellant and her sister have only offered 
conclusory statements regarding the relationship between the 
appellant's schizophrenic disorder and her military service.  In 
contrast, the May 2008/June 2009 VA examiner took into 
consideration all the relevant facts in providing her opinion.  
Moreover, such medical examination reports contained clear 
conclusions with supporting data, and a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions").  As such, the Board accords great probative 
weight to the May 2008/June 2009 VA examiner's opinion.

Therefore, the Board finds that the appellant and her sister's 
contentions regarding the etiology of her schizophrenic disorder 
are outweighed by the competent and probative May 2008/June 2009 
VA examiner's findings.  As such, the Board finds that service 
connection for a schizophrenic disorder is not warranted.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for a schizophrenic disorder.  
As such, that doctrine is not applicable in the instant appeal, 
and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a schizophrenic disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


